J-S55041-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                  :    IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                  Appellee                     :
          v.                                   :
                                               :
RAYMOND TRAUTMAN,                              :
                                               :
                  Appellant                    :    No. 612 WDA 2015

      Appeal from the Judgment of Sentence Entered March 30, 2014,
             in the Court of Common Pleas of Fayette County,
            Criminal Division, at No: CP-26-CR-0001084-2014

BEFORE:        FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                      FILED SEPTEMBER 14, 2015

     Raymond Trautman (Appellant) appeals from his judgment of sentence

of one to two years’ incarceration entered following his guilty pleas to five

counts of dissemination of child pornography and one count of criminal use

of a communication facility. Specifically, Appellant challenges the resulting

25-year   registration   required   by   the       Sex   Offender   Registration   and

Notification Act (SORNA), 42 Pa.C.S. §§ 9799.10-9799.41. We affirm.

     We begin by noting the following applicable law.

           On December 20, 2011, the legislature replaced Megan’s
     Law with SORNA, effective December 20, 2012, to strengthen
     registration requirements for sex offenders and to bring
     Pennsylvania into compliance with the Adam Walsh Child
     Protection and Safety Act, 42 U.S.C.A. § 16901, et seq. Section
     9799.14 of SORNA establishes a three-tiered system of
     specifically enumerated offenses requiring registration for sexual
     offenders for differing lengths of time. Pursuant to section
     9799.15(a)(1), a person convicted of a Tier I offense… must
     register for 15 years. A Tier II offender must register for 25


*Retired Senior Judge assigned to the Superior Court.
J-S55041-15


        years, while a Tier III offender must register for the remainder
        of his or her life. 42 Pa.C.S. § 9799.15(a)(2), (a)(3).

Commonwealth v. McDonough, 96 A.3d 1067, 1070 (Pa. Super. 2014)

(some citations omitted).

        Because Appellant pled guilty to dissemination of child pornography,1

he was informed at sentencing that his conviction of a Tier II offense

required 25 years of registration under SORNA.2 N.T., 3/30/2015, at 4.

Appellant had also been assessed by the Sexual Offenders Assessment

Board (SOAB) to consider whether he should be classified a sexually violent

predator (SVP). See 42 Pa.C.S. § 9799.24.        At sentencing, the trial court

found that Appellant did not meet the criteria to be classified as an SVP. Id.

at 2.

        Appellant timely filed a post-sentence motion, which was denied.

Appellant timely filed a notice of appeal, and both Appellant and the trial

court complied with Pa.R.A.P. 1925. Appellant presents this Court with three

questions:

        [1.] Is it unconstitutional to require [Appellant] to register for
        twenty five years when said registration requirement exceeds
        the statutory maximum penalty for Appellant’s offense?

        [2.] Is the Adam Walsh Statute unconstitutional in requiring
        [Appellant] to register for twenty five (25) years?
1
    18 Pa.C.S. § 6312(c).
2
 See 42 Pa.C.S. § 9799.14(c)(4) (listing 18 Pa.C.S. § 6312(c) among Tier II
offenses).



                                      -2-
J-S55041-15



      [3.] Is the Adam Walsh Statute unconstitutional in requiring
      [Appellant] to register for twenty five (25) years when Appellant
      was assessed and deemed not to be a sexual predator?

Appellant’s Brief at 7 (unnecessary capitalization omitted).

      We consider Appellant’s questions together and summarize his

argument as follows. Appellant contends that the registration requirements

of SORNA are unconstitutional in general. Appellant’s Brief at 10. He further

contends that the registration requirements are unconstitutional in this case

because 1) the registration requirement exceeds the statutory maximum

punishment available in this case, and 2) Appellant was not classified as an

SVP. Id. at 12-13.

      This Court has held that SORNA’s registration requirements, just like

the registration requirements of Megan’s Law, are collateral consequences of

a conviction, remedial rather than punitive in nature, and thus “their

application is not limited by the factors that control the imposition of

sentence.” McDonough, 96 A.3d at 1071 (quoting Commonwealth v.

Benner, 853 A.2d 1068, 1072 (Pa. Super. 2004)).          Specifically, we have

found no merit to the argument that the length of the registration period

may not exceed the statutory maximum sentence for the underlying crime.

McDonough, 96 A.3d at 1072 (affirming 15-year registration resulting from




                                     -3-
J-S55041-15


a conviction with a two-year statutory maximum penalty).3 Moreover, the

registration requirements of SORNA are wholly independent of the SVP

process.   Accordingly, Appellant is entitled to no relief from this Court.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 9/14/2015




3
   We observe that McDonough was decided on July 21, 2014, and
Appellant’s brief in this case was filed a year later, on July 8, 2015.
Appellant’s failure to cite to or distinguish this case from McDonough
arguably violates counsel’s duty with respect to candor to the tribunal. See
Pa.R.P.C. 3.3(a)(2) (“A lawyer shall not knowingly … fail to disclose to the
tribunal legal authority in the controlling jurisdiction known to the lawyer to
be directly adverse to the position of the client and not disclosed by
opposing counsel[.]”).


                                      -4-